IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 359A12

                             FILED 8 MARCH 2013
CLYDE VERNON LOVETTE,
                Petitioner
            v.
THE NORTH CAROLINA DEPARTMENT OF CORRECTION; ALVIN KELLER, in
his capacity as Secretary of Correction; and RUDY FOSTER, in his capacity as
Administrator of Dan River Prison Work Farm,
                       Respondents


CHARLES LYNCH,
                       Petitioner
            v.
THE NORTH CAROLINA DEPARTMENT OF CORRECTION; ALVIN KELLER, in
his capacity as Secretary of Correction; and TIM KERLEY, in his capacity as
Administrator of Catawba Correctional Center,
                       Respondents



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 731 S.E.2d 206 (2012), affirming an

order entered on 16 June 2011 by Judge Allen Baddour in Superior Court, Wake

County, allowing petitioners’ applications for writ of habeas corpus and ordering

their unconditional release from prison.   Heard in the Supreme Court on 14

February 2013.


      N.C. Prisoner Legal Services, Inc., by Sarah Jessica Farber, for petitioner-
      appellees.

      Roy Cooper, Attorney General, by Joseph Finarelli, Special Deputy Attorney
      General, for respondent-appellants.
                          LOVETTE V. N.C. DEP’T OF CORR.

                                  Opinion of the Court



      PER CURIAM.

      For the reasons stated in the dissenting opinion, we reverse the decision of

the Court of Appeals and remand this matter to that court for remand to the trial

court for further proceedings not inconsistent with this opinion.

      REVERSED AND REMANDED.




                                          -2-